Case 1:18-cr-00258-BLW Document 849-1 Filed 04/22/21 Page1of1

 

 

 

 

  

ye CERTIFICATE OF ORGANIZATION
) LIMITED LIABILITY COMPANY 2013 5aN 15 AKIN: 45

 

(Instructions on back of appiication) SECRETARY OF STATE
TATE OF IDAH
1, The name of the limited liability company is:
STAR-KS Lhe
2. The complete street and mailing addresses of the initial designated office:
4u2, N. & eridy y

(Street Address)

 

(Mailing Address, if different than street address)

3. The name and compiete street address of the registered agent:

Anna Babicnenko 4u2N. Gray cloud nay. Mericlan

SS

(Name) (Siraet Address)

£D, 8042

4. The name and address of at least one member or manager of the limited liability
company:

Name
Anna _Bapldnenyo 402 N. Cray Cloud way, Mendiay

 

 

 

 

5. Mailing address for future correspondence (annual report notices):

42. N. Gray Cloud Way, Meridian ID $3042

6. Future effective date of filing (optional):

 

 

 

  
    

EXHIBIT

AL

 

 

ALL-STATE LEGAL®

 

Signature of a manager, member or authorized
person.

Signature ely
Typed Name: ANNO. BAbiCneNnKN |
|

 

Secretary of State use onty

IDAHO SECRETARY OF STATE _
g1/i572013 835
a 1139 CT: ‘aa Bis 18,

Signature
B 188.00 = 108.8 ORGAN LLC

Typed Name:

 

 

 

 

= =e )LOGYA
